Order modified by striking therefrom so much of the directions for a bill of particulars as is contained in the paragraph designated “ First,” and as so modified affirmed, without costs. Plaintiff should not be required to give particulars as to the cost or price of the materials and labor, nor of the time or wages of the men employed by plaintiff. These are at most simply matters of evidence. The only issue is as to the reasonable value of such labor and materials, and this is covered by the second paragraph in the order. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.